KAROHL, Chief Judge.
Relator, Roberta Johnson, attempts to appeal from an order dismissing a preliminary writ of mandamus on procedural grounds. Appeal dismissed.
Relator resigned from her position with respondent St. Louis Developmental Disabilities Treatment Centers (DDTC). She subsequently filed a letter with respondent Personnel Advisory Board (PAB) indicating her intent to appeal from her termination of employment pursuant to § 36.390, RSMo 1986. Respondent PAB dismissed her appeal for lack of jurisdiction. Relator subsequently filed a motion with respondent PAB to set aside the dismissal. The motion was denied by PAB, reasoning relator’s resignation left her with no statutory right to appeal.
Relator filed a petition for a writ of mandamus in the circuit court based on denial of an evidentiary hearing by respondent PAB. The court granted a provisional writ. Respondents DDTC and PAB answered and filed a joint “Motion to Dismiss or in the Alternative Motion for Summary Judgment” and accompanying suggestions in support of the motion. The circuit court sustained the motion and dismissed relator’s petition because “[mjandamus is not the proper remedy,” citing § 36.390.9 RSMo 1986, Hunter v. Madden, 565 S.W.2d 456 (Mo.App.1978), and State ex rel. Pope v. Lisle, 469 S.W.2d 841 (Mo.App.1971) as authority.
We do not have jurisdiction and cannot reach the substantive issues. The circuit court did not reach the merits and its order of dismissal is not appealable. State ex rel. Stoecker v. Dir. of Revenue, 734 S.W.2d 263 (Mo.App.1987). An application for a writ of mandamus invoking the discretion of an appellate court is the available remedy.
Appeal dismissed.
PUDLOWSKI and CRANDALL, JJ., concur.